Cotten v Lesser (2018 NY Slip Op 06416)





Cotten v Lesser


2018 NY Slip Op 06416


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1047 CA 17-01778

[*1]CAROLE COTTEN, DOING BUSINESS AS DYNAMICS UNLIMITED, PLAINTIFF-RESPONDENT,
vSTANTON H. LESSER, AS SUCCESSOR TRUSTEE OF THE ROBERT K. LESSER LIVING TRUST DATED APRIL 21, 2005, PALMER-BRYANT REALTY, INC., DEFENDANTS-APPELLANTS, ET AL., DEFENDANT. (ACTION NO. 1.)
GRAF BUILDING, LLC, PLAINTIFF-RESPONDENT, 
vSTANTON H. LESSER AND SUE ORTON, AS CO-PERSONAL REPRESENTATIVES OF THE ESTATE OF ROBERT K. LESSER, DECEASED, STANTON H. LESSER, AS SUCCESSOR TRUSTEE OF THE ROBERT K. LESSER LIVING TRUST DATED APRIL 21, 2005, ROBERT K. LESSER LIVING TRUST DATED APRIL 21, 2005, AND PALMER-BRYANT REALTY, INC., DEFENDANTS-APPELLANTS. (ACTION NO. 2.)
MEDICOR ASSOCIATES, INC., PLAINTIFF-RESPONDENT,
vSTANTON H. LESSER AND SUE ORTON, AS CO-PERSONAL REPRESENTATIVES OF THE ESTATE OF ROBERT K. LESSER, DECEASED, STANTON H. LESSER, AS SUCCESSOR TRUSTEE OF THE ROBERT K. LESSER LIVING TRUST DATED APRIL 21, 2005, PALMER-BRYANT REALTY, INC., JOHN J. BANKOSH, DAVID BRYANT, DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. (ACTION NO. 3.)
G.H. GRAF REALTY CORPORATION, GRAF BUILDING, LLC,
AND COUNTY OF CHAUTAUQUA, PLAINTIFFS-RESPONDENTS,
vSTANTON H. LESSER AND SUE ORTON, AS CO-PERSONAL REPRESENTATIVES OF THE ESTATE OF ROBERT K. LESSER, DECEASED, STANTON H. LESSER, AS SUCCESSOR TRUSTEE OF THE ROBERT K. LESSER LIVING TRUST DATED APRIL 21, 2005, PALMER-BRYANT REALTY, INC., DAVID BRYANT, JOHN J. BANKOSH, DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. (ACTION NO. 4.) 
CAROLE COTTEN, DOING BUSINESS AS DYNAMICS UNLIMITED, PLAINTIFF-RESPONDENT,
vSTANTON H. LESSER AND SUE ORTON, AS CO-PERSONAL REPRESENTATIVES OF THE ESTATE OF ROBERT K. LESSER, DECEASED, JOHN J. BANKOSH, DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. (ACTION NO. 5.) 


GOLDBERG SEGALLA LLP, BUFFALO (TROY S. FLASCHER OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
BURGETT & ROBBINS, LLP, JAMESTOWN (LYDIA ALLEN CAYLOR OF COUNSEL), FOR PLAINTIFF-RESPONDENT CAROLE COTTEN, DOING BUSINESS AS DYNAMICS




	Appeals from an order of the Supreme Court, Chautauqua County (Frank A. Sedita, III, J.), entered February 27, 2017. The order, among other things, denied that part of the motion of defendants-appellants seeking summary judgment dismissing the complaints against them. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court